DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 4/1/2022.
Claim 1 has been examined and is rejected. 


Priority
This application is a continuation of application 17/209,338 now patent 11,296,959, which claims priority to foreign application KR10-2019-0120034 filed 9/27/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2020/0112907 A1) in view of Li et al. (US 11,356,888 B2).
With regard to Claim 1, Dao teaches:
A method of a first network entity performing a network data analysis function (NWDAF) in a mobile communication system, the method comprising: 
receiving a request from a second network entity to analyze network performance by transmission path for a service; (the SMF may send a request for network QoS information to the NWDAF, wherein the request message may include one or more of PDU Session information, Application QoS Levels, PQCNC, and UE Travel Information [Dao: 0076; 0114; 0186; Figs. 1-2 & 4]);
obtaining information of network performance for each transmission path for the service based on the request; and transmitting a result of the analysis to the second network entity; (the NWDAF may provide the SMF with Network QoS information according to the information provided by the SMF [Dao: 0077; 0115; 0187]); 
wherein the transmission path is a transmission path between a third network entity performing a user plane function (UPF) and an external server providing the service; (the QoS information is indicative of available quality of network service at one or more locations, one or more geographical areas, or one or more road segments [Dao: 0042], wherein the UPF provides functions such as mapping IP packets to QoS flows, forwarding packets, traffic measurement and preparing and sending reports and the operation data of UPF includes the number of QoS flows of a video streaming application or the number of QoS flows having measured flow bit rate within a certain range [Dao: 0306; 0314-15]. Examiner notes that the UPF provides the interface that interconnects the mobile infrastructure and the external data network and acts as an anchor for UE toward external networks).

While Dao teaches that the NWDAF predicts network function resource utilization based on reported network entity data from other network entities [Dao: 0314], it does not explicitly teach (where underlining indicates the portion of each limitation not taught):
performing the analysis of network performance for each transmission path for the service based on the request;
	
In a similar field of endeavor involving obtaining a QoS parameter between a first access network device and a first user plane function device, Li discloses:
performing the analysis of network performance for each transmission path for the service based on the request; (the NWDAF network element may obtain information about a transmission latency between the first access network device and the user plane network element from a collected QoS monitoring result, generate the first QoS parameter after performing a statistical analysis, and provide the first QoS parameter for the control plane network element [Li: 46:44-56]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dao in view of Li in order to provide an NWDAF which performs a statistical analysis in the system of Dao. 
One of ordinary skill in the art would have been motivated to combine Dao with Li as doing so would utilize a known 5G component network data analytics function device (NWDAF) that provides a data analysis result related to a network and a user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Consoli et al. (WO 2020/147927 A1) which teaches that the NWDAF may be responsible for collecting/ providing network analytic information upon request, determining information concerning the UE such as the position of the UE and/ or the route of the UE which makes it possible to predict serving cells along the route and also to predict a change in QoS of a PDU Session of the UE in advance [Consoli: 12:33-13:4]. 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446